EXHIBIT B
Amy Bennett

To:                Monty Montgomery
Subject:           RE: RODNEY K., v. MOBILE COUNTY BOARD OF EDUCATION, et al. -- Discovery Requests


From: Charles
Sent: Wednesday, October 21, 2020 5:17 PM
To: Monty Montgomery <monty@ball‐ball.com>; Winston Sheehan <wsheehan@ball‐ball.com>
Cc: paul.carbo@atchisonlaw.com; frank.taylor@atchisonlaw.com; cabral@bonnerlaw.com; ryderlawfirm@gmail.com;
matt@bonnerlaw.com; sandra@bonnerlaw.com
Subject: Fwd: RODNEY K., v. MOBILE COUNTY BOARD OF EDUCATION, et al. ‐‐ Discovery Requests

Counsel,

1) Please serve my office directly with all documents. We noticed that you delivered a box containing
time-sensitive discovery to my legal assistant, Ms. Rebecca Johnson. While this service is
appropriate it does result in a delay in getting the documents to my office in California.

2) Your interrogatories requests are in violation of the 25 interrogatory limit as required by:
   F.R.C.P. Rule 33
      (a) In General. (1) Number. Unless otherwise stipulated or ordered by the court, a
      party may serve on any other party no more than 25 written interrogatories, including
      all discrete subparts.
  Therefore, we will answer the first 25 interrogatories of each your propounded sets of
interrogatories, unless you elect to amend the interrogatories to the limited number you are seeking
responses.

By our calculation ou responses to your discovery requests will be due on or before November 20,
2020.

Please advise as to whether you will amend and limit the number of interrogatories.

Thank you,
Charles

Charles A. Bonner
Law Offices of Bonner & Bonner
475 Gate Five Rd., Suite 211
Sausalito, CA 94965
Tel: 415-331-3070
Fax: 415-331-2738
Email: cbonner799@aol.com


-----Original Message-----
From: Matt <matt@bonnerlaw.com>
To: monty@ball-ball.com <monty@ball-ball.com>
Cc: Sabra Malika <sabra.bonnerlaw@gmail.com>; Sandra Beltran <sandra@bonnerlaw.com>; Calvin Bonner
<calbon@aol.com>; Charles Bonner <cbonner799@aol.com>; A. Cabral Bonner <cabral@bonnerlaw.com>
                                                      1
Sent: Tue, Oct 20, 2020 12:25 pm
Subject: RODNEY K., v. MOBILE COUNTY BOARD OF EDUCATION, et al. -- Discovery Requests

Dear Mr. Montgomery,

We would like to request a copy of the following Discovery requests in Word format.

- Defendant's First Interrogatories to Plaintiffs Stacey Redact
                                                         ed
                                                                 and Redacted
- Defendant's First Request for Production to Plaintiffs Stacey Redact
                                                                    ed
                                                                           and Redacted
                                                         Redacted
- Defendant's First Interrogatories to Plaintiffs Lyman           Sr., Tiffanie Redacted , and Redacted
Jr.
- Defendant's First Request for Production to Plaintiffs Lyman Redacted Sr., Tiffanie Redacted and Redacted
      Jr.
- Defendant's First Interrogatories to Plaintiffs Rodney Reda
                                                          cted
                                                                Sr., Mary Redac
                                                                           ted
                                                                                 and Redacted         Jr.
- Defendant's First Request for Production to Plaintiffs Rodney Redacted
                                                                          Sr., Mary  Redac
                                                                                     ted
                                                                                            and Redacted

Jr.

Thank you,

Matt McCulley
Legal Assistant
LAW OFFICES OF BONNER & BONNER
475 Gate Five Road, Suite 211
Sausalito, CA 94965
(415)331-3070
(415)331-2738 FAX
matt@bonnerlaw.com


CONFIDENTIALITY NOTICE: This e-mail, including attachments, is for the sole use of the intended
recipient(s) and may contain confidential and privileged information or otherwise be protected by
law. Any unauthorized review, use, disclosure or distribution is prohibited. If you are not the intended
recipient, please contact the sender, and destroy all copies and the original message.




                                                     2
